Title: From George Washington to Edward Newenham, 29 August 1788
From: Washington, George
To: Newenham, Edward

 

Dear Sir,
Mount Vernon Augt 29th 1788.

I beg you will be persuaded that it always gives me singular pleasure to hear from you; and that your obliging letters of the 22th & 25th of March afforded me particular satisfaction. I am also to thank you for the Irish Parliamentary Papers which have come safe to hand. The Edition of Cooke’s Voyage, which you mention to have forwarded by a former occasion, has not been so successfull in its voyage to me; any more than the New Books wch (in a letter of the 13th of Novr 1786) you say had been sent to me by the Mary Captn Mathews; or I should not have neglected the acknowledgement of them.
I am heartily glad to find that the prosperity of Ireland is on the encrease. It was afflicting for the Philanthropic mind, to consider the mass of People, inhabiting a country naturally fertile in productions and full of resources, sunk to an abject degree of penury & depression—Such has been the picture we have received of the Peasantry. Nor do their calamities seem to be entirely removed yet, as we may gather from the spirited speech of Mr Gratton on the commutation of tythe. But I hope, erelong, matters will go right there & in the rest of the World. For instead of the disconsolatory idea that every thing is growing worse, I would fain cheer myself with a hope that every thing is beginning to mend. As you observe, if Ireland was 500 miles farther distant from Great Brita⟨in⟩ the case with respect to the former would be as speedily as materially changed for the better.
But what shall we say of wars and the appearances of wars in the rest of the World? Mankind are not yet ripe for the Millenial State. The affairs of some of the greatest Potentates appear to be very much embroiled in the North of Europe. The question is, whether the Turks will be driven out of Europe or not? One would suppose, if discipline & arrangement are to be calculated upon in preference to ignorance & brutal force, that the Porte must recede before the two Imperial Powers. But in the game of war, there are so many contingencies that often prevent the most probable events from taking place; and in the present instance, there are so many causes that may kindle the hostile conflagration into a general flame, that we need not be over hasty & sanguine in drawing our conclusions. Let us see how far the

sparks of hostility have been scattered. The almost open rupture between the Emperor of Germany & his subjects in the Low Countries; the interference of Prussia in Holland and the disordered condition of that republic; the new alliances on the part of that republic with England & Prussia; the humiliating dereliction (or rather sacrafice) which France has been obliged to make of the Dutch Patriots in consequence of the derangement of her finances; the troubles, internally, which prevail in France, together with the ill-temper she must feel towards England on acct of the terms lately dictated by the latter; the animosity of Britain and Morocco, in conjunction with several smaller subjects of national discussion, leave but too much ground to apprehend that the tranquility of Europe will not be of long continuance. I hope the United States of America will be able to keep disengaged from the labyrinth of European politics & Wars; and that before long they will, by the adoption of a good national government, have become respectable in the eyes of the world so that none of the maritime Powers, especially none of those who hold possessions in the new world or the West Indies shall presume to treat them with insult or contempt. It should be the policy of United America to administer to their wants, without being engaged in their quarrels. And it is not in the ability of the proudest and most potent people on earth to prevent us from becoming a great, a respectable & a commercial nation, if we shall continue united & faithful to ourselves.
Your sollicitude that an efficient and good government may be established in this Country, in order that it may enjoy felicity at home and respectibility abroad, serves only to confirm me in the opinion I have always entertained of your disinterested & ardent friendship for this Land of freedom. It is true, that, for the want of a proper Confœderation, we have not yet been in a situation fully to enjoy those blessings which God & Nature seemed to have intended for us. But I begin to look forward, with a kind of political faith, to scenes of National happiness, which have not heretofore been offered for the fruition of the most favoured Nations. The natural, political, and moral circumstances of our nascent empire justify the anticipation. We have an almost unbounded territory whose natural advantages for agriculture & commerce equal those of any on the globe. In a civil point of view we have the unequalled previledge of choosing

our own political Institutions and of improving upon the experience of mankind in the formation of a confœderated government, where due energy will not be incompatible with the unalienable rights of freemen. To complete the picture, I may observe, that the information & morals of our Citizens appear to be peculiarly favourable for the introduction of such a plan of government as I have just now described.
Although there were some few things in the Constitution recommended by the Fœderal Convention to the determination of the People, which did not fully accord with my wishes; yet, having taken every circumstance seriously into consideration, I was convinced it approached nearer to perfection than any government hitherto instituted among men. I was also convinced, that nothing but a genuine spirit of amity & accomodation could have induced the members to make those mutual concessions & to sacrafice (at the shrine of enlightened liberty) those local prejudices, which seemed to oppose an insurmountable barrier, to prevent them from harmonising in any system whatsoever.
But so it has happened by the good pleasure of Providence, and the same happy disposition has been diffused and fostered among the people at large. You will permit me to say, that a greater Drama is now acting on this Theatre than has heretofore been brought on the American Stage, or any other in the world. We exhibit at present the novel & astonishing Spectacle of a whole People deliberating calmly on what form of government will be most conducive to their happiness; and deciding with an unexpected degree of unanimity in favour of a system which they conceive calculated to answer the purpose.
It is only necessary to add for your satisfaction, that, as all the States, which have yet acted and which are ten in number, have adopted the proposed Constitution; and as the concurrence of nine States was sufficient to carry it into effect in the first inst[anc]e it is expected the government will be in complete organization & execution before the commencement of the ensuing year.
I failed not, on the receipt of your letter, to make the best arrangements in my power for obtaining the opossums and birds you mentioned. But I shall not be able to succeed in time for this conveyance. Having heard of a Male & female Opossum, with several young ones, at the house of one of my friends in

Maryland, I sent for them, but unfortunately they were all dead. I may probably be more successful in autumn.
I please myself with the hope that the impediments which have prevented your visiting America will soon be removed, and that we shall have the satisfaction of witnessing to you personally our veneration for the Patriots of other Countries. In the interim Mrs Washington desires that I will not fail to blend her best respects with mine for Lady Newenham and yourself—It is with pleasure I sieze occasions to assure you with how much truth I have the honor to be Dear Sir Yr Most Obedt Hble Servt

Go: Washington

